EXHIBIT 10.46
 
PURCHASE AGREEMENT
 
THIS AGREEMENT is made this 11th day of February, 2015
AMONG:
Firma Holdings Corp., a corporation incorporated under the laws of Nevada
(“Firma”)
 
- and -
 
Springbok Inc. a corporation incorporated under the laws of Nevada (“Springbok”)
 
WHEREAS:
 
A.
Firma holds rights, interest and options, as is, in and to all of the real
property or mineral interests located in the County of Idaho and State of Idaho
as set forth in  Schedule “A” attached hereto (the “Property”).

 
B.
Firma has agreed to sell fee simple title to the property described in Schedule
“A", and Springbok has agreed to purchase fee simple title to the property
described in Schedule “A", as well as any and all of Firma’s mineral interests,
and rights in the Property.

 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:
 
ARTICLE 1
INTERPRETATION
 
1.1                           Definitions.  In this Agreement,
 
 “Applicable Law” has the meaning ascribed thereto in Section 1.6;
 
“Business Day” means any day of the week other than a Saturday, Sunday or day on
which banks in New York, New York are authorized or obligated by law to close or
are generally closed;
 
“Closing Date” means February, 2, 2015, or such other Business Day as the
Parties agree in writing as the date that the Closing will take place;
 
“Closing Time” means 11:00 am (Mountain Standard Time) on the Closing Date, or
such other time on the Closing Date as the Parties agree in writing that the
Closing will take place;
 
“Disputing Party” has the meaning ascribed thereto in Section 8.2(a);
 
 
 

--------------------------------------------------------------------------------

 
 
“Disputing Notice” has the meaning ascribed thereto in Section 8.2(a);
 
“Included Assets” means:,
 
 
(a)
The Property as described in Schedule “A”,

 
 
(b)
All mining claims associated with the Property described in Schedule “A”.

 
 “including” means “including without limitation” and the term “including” shall
not be construed to limit any general statement which it follows to the specific
or similar items or matters immediately following it;
 
“Parties” means Firma and Springbok (collectively, the “Parties” and each a
“Party”), and “Party” means any of them;
 
“Purchasers” means, collectively, Springbok and/or Nominee or any of its
subsidiaries or any surviving entity into which the Property is transferred;
 
“Responding Party” has the meaning ascribed thereto in Section 8.2(b);
 
“Rules” has the meaning ascribed thereto in Section 8.1; and
 
“Sellers” means, collectively Firma or any of its subsidiaries.
 
1.2                          Statutes
 
Unless specified otherwise, reference in this Agreement to a statute or
statutory provision refers to that statute or statutory provision as it may be
amended, or to any restated or successor statute or statutory provision of
comparable effect.  A reference to a statue includes any statutory instruments,
rules and regulations made under such statute
 
1.3                          Headings and References
 
The division of this Agreement into articles, sections, subsections and
schedules and the insertion of headings are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement.  The
article, section, subsection and schedule headings in this Agreement are not
intended to be full or precise descriptions of the text to which they refer and
are not to be considered part of this Agreement.  All uses of the words
“hereto”, “herein”, “hereof”, “hereby” and “hereunder” and similar expressions
refer to this Agreement as a whole and not to any particular section or portion
of it.  References to an Article, Section, Subsection or Schedule refer to the
applicable article, section, subsection or schedule of this Agreement unless
otherwise specifically provided.
 
1.4                          Number and Gender
 
In this Agreement, words in the singular include the plural and vice-versa and
words in one gender include all genders.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
1.5                          Schedules
 
The following Schedules form part of this Agreement:
 
Schedule “A”
Schedule “B”
The Property
Known Property Related Project Debt

 
 
1.6                          Applicable Law
 
This Agreement will be governed by and construed under the laws of the state of
Nevada of the United States of America without regard to conflicts of laws
principles (herein, “Applicable Law”).
 
1.7                          Currency
 
Unless specified otherwise, all statements of or references to dollar amounts in
this Agreement are to United States dollars.
 
1.8                          Performance on Holidays
 
If any action is required to be taken pursuant to this Agreement on or by a
specified date which is not a Business Day, then such action will be valid if
taken on or by the next Business Day.
 
1.9                          Calculation of Time
 
In this Agreement, a period of days will be deemed to begin on the first day
after the event which began the period and to end at 6:00 p.m. (Mountain
Standard Time) on the last day of the period.  If, however, the last day of the
period does not fall on a Business Day, the period will terminate at 6:00 p.m.
(Mountain Standard Time) on the next Business Day.
 
ARTICLE 2
PURCHASE AND SALE OF PURCHASED ASSETS
2.1                          Purchase and Sale of the Property
 
 
(a)
On and subject to the terms and conditions set forth in this Agreement, the
Sellers agree to sell and the Purchasers agree to purchase the Property for the
consideration set forth in Section 2.2.

 
 
(b)
The Parties acknowledge and agree that all structures and other assets located
on the Property, other than the Included Assets, shall remain the property of
Firma.  Within 9 months of the date of the Agreement, Firma shall have the
option to remove all assets from the Property, except the Included Assets, in
such manner as to avoid any damage to the property or any disruption of the
operations to be conducted by Springbok on the Property.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
2.2                          Consideration
 
Total consideration for the Purchased Assets shall be
 
 
(a)
450,000 payable and $130,000 to reimburse and/or satisfy items listed in
Schedule “B”  to the Purchasers as follows:

 
 
(i)
$5,000 to Firma concurrent with the signing of this Agreement;

 
 
(ii)
$5,000 to Firma within twenty (20) days of signing of this Agreement;

 
 
(iii)
$20,000 to Firma within seventy-five (75) days of signing of this Agreement;

 
 
(iv)
$20,000 to Firma within one-hunderd-five (105) days of signing of this
Agreement;

 
 
(v)
Springbok, working with Firma, will have 30 days from closing to pay $130,000.00
to Firma to satisfy, eliminate, and/or reimburse Firma, regarding the debts or
items listed in Schedule “B.” Springbok may, through negotiations with creditors
listed, reduce the amount of money paid to Firma, by the correlating listed
amount, by providing a full and irrevocable release for that correlated item(s)
listed in Schedule “B.” The release must be deemed satisfactory to Firma.

 
 
(vi)
$400,000 to Firma within six (6) months of signing. This debt may be converted
by Springbok, upon gaining control of any public
corporation/vehicle/shell/entity into which the Property is transferred, into
convertible preferred shares of the newly controlled public corporation. The
convertible preferred shares issued to Firma, shall then be convertible, at the
option of Firma, to ten percent (10%) of the outstanding common shares of the
public corporation at the time of the conversion. Within six (6) months of
signing this Agreement, Springbok will have the option to buy back the preferred
shares for a payment of $400,000 to Firma.

 
2.3                          Failure to Make Payments of the Purchase Price When
Due
 
In the event that Springbok fails to make a payment pursuant to Sections Firma
shall be entitled to terminate this Agreement pursuant to Section 7.2(b), in
which case Firma shall afforded a contractual judgement for the outstanding
balance with statutory interest and said judgement shall be placed on the title
to the Property pursuant to Section 7.3(b).
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
ARTICLE 3REPRESENTATIONS AND WARRANTIES
 
3.1                          Representations and Warranties of Firma
 
Firma represents, warrants, covenants and agrees with and to the Purchasers
that:
 
 
(a)
Firma is duly incorporated and organized and validly existing under the laws set
forth apposite such Party’s name on the face page of this Agreement;

 
 
(b)
this Agreement has been duly authorized, executed and delivered by Firma and
constitutes a valid and legally binding obligation, enforceable in accordance
with its terms, subject to bankruptcy, insolvency and other laws affecting
creditors’ rights generally and subject to general principles of equity;

 
 
(c)
neither the execution nor delivery nor performance of this Agreement by Firma
will, or with the lapse of time and/or the giving of any notice would, result in
any breach, default or violation by such Party of any law or any other liability
or obligation of such Party; and

 
 
(d)
no person has any agreement, option, right or privilege capable of becoming an
agreement for the purchase of the Property or an interest therein.

 
Representations and Warranties of Springbok
 
Springbok represents, warrants, covenants and agrees with and to the Sellers
that:
 
 
(e)
Springbok is duly incorporated and organized and validly existing under the laws
set forth apposite such Party’s name on the face page of this Agreement;

 
 
(f)
this Agreement has been duly authorized, executed and delivered by Springbok and
constitutes a valid and legally binding obligation,  enforceable in accordance
with its terms, subject to bankruptcy, insolvency and other laws affecting
creditors’ rights generally and subject to general principles of equity; and

 
 
(g)
neither the execution nor delivery nor performance of this agreement by
Springbok will, or with the lapse of time and/or the giving of any notice would,
result in any breach, default or violation by such Party of any law or any other
liability or obligation of such Party.

 
3.2                          Survival of Representations, Warranties and
Covenants
 
 
(a)
All representations and warranties made by the Parties in this Agreement shall
survive the Closing as follows:

 
 
(i)
the representations and warranties set forth in Section 3.1 of this Agreement
shall survive the Closing for a period of 3 years from the Closing Date.

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
(b)
After expiry of the periods set forth above, the Parties will not have any
further liability hereunder with respect to such representation and warranties
except with respect to claims properly made within such period.

 
3.3                          Joint and Several
 
For greater certainty all of the representations, warranties, covenants and
agreements of the Sellers in Section 3.1, and Purchasers in Section 3.2, are
joint and several and any claim under this Agreement can be enforced against
Firma in the sole discretion of the Purchasers and can be enforced against
Purchasers in the sole discretion of the Sellers.
 
ARTICLE 4
COVENANTS
 
4.1                          Closing Documents
 
 
(a)
The Sellers shall deliver the closing documents set forth in section 5.3 to the
Purchasers on the Closing Date.

 
 
(b)
The Purchasers shall deliver the closing documents set forth in section 5.4 to
the Sellers on the Closing Date.

 
4.2                          Post-Closing Covenants
 
 
(a)
If the Property reverts to Firma under Section 7.3(b):

 
 
(i)
the Purchasers shall forthwith deliver all Property data in their possession to
Firma;

 
 
(ii)
the Purchasers shall do such acts and will execute such further documents,
conveyances, deeds, assignments, transfers and the like, and will cause the
doing of such acts and will cause the execution of such further documents as are
within its power as Firma may reasonably request be done and or executed, in
order to transfer the Property to Firma; and

 
 
(iii)
from the time that the Property reverts to Firma, Firma shall pay any and all
fees and taxes (payable after the date upon which the Property reverts to Firma)
required to keep the Property in good standing.

 
ARTICLE 5
CLOSING
 
5.1                          Closing
 
Completion of the transaction contemplated in Article 2 shall take place at the
Closing Time on the Closing Date, at the offices of Firma, 181 Arroyo Grande
Blvd., Ste. 140B, Henderson, NV 89074, in conjunction with Inland Title Company
located at 524 W Main Street, Grangeville, Idaho 83530 who will handle all the
escrow and title transfer documents.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
5.2                          Conditions Precedent to Closing
 
The parties acknowledge and agree that the closing of the transfer of the
Property is conditional upon the following:
 
 
(a)
the Parties shall have delivered their respective closing documents as required
by section 4.1.

 
5.3                          Sellers’ Closing Documents
 
At the Closing, the Sellers shall deliver the following to the Purchasers:
 
 
(a)
a certificate of status or equivalent for Firma; and

 
 
(b)
a Warranty Deed transferring title to the Property listed in Schedule A

 
 
(c)
a receipt of Firma for the payment made pursuant to Section 2.2(a)(i).

 
5.4                          Purchasers’ Closing Documents
 
At the Closing, the Purchasers shall deliver the following to the Purchasers:
 
 
(a)
a certificate of status or equivalent for Springbok; and

 
 
(b)
receipts of Springbok for the Purchased Assets.

 
5.5                      Concurrent Delivery
 
It shall be a condition of the Closing that all matters of payment and the
execution and delivery of documents by any party to the others pursuant to the
terms of this Agreement shall be concurrent requirements and that nothing will
be complete at the Closing until everything required as a condition precedent to
the Closing has been paid, executed and delivered, as the case may be.
 
ARTICLE 6
CONFIDENTIAL INFORMATION AND DATA
 
6.1                          Confidentiality
 
Except as specifically otherwise provided for herein, the Parties will keep
confidential all data and information respecting the Property and will refrain
from publicly disclosing it unless disclosure is required by law or by the rules
and regulations of any regulatory authority or stock exchange having
jurisdiction, and only after notice to the non-disclosing Party as set forth in
section 6.2; provided, however, that if in the opinion of counsel, a Party is
subject to a legal requirement to immediately disclose, that Party shall have
the final determination as to the timing and content of such disclosure.
 
The provisions of this section do not apply to information which is or becomes
part of the public domain other than through a breach of the terms hereof.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
6.2                          Public Disclosure
 
 
(a)
Notwithstanding section 6.1, either Party may make a public statement in a press
release concerning the engagement of this Agreement if the other Party has given
express permission approving the form and content of such press release.  The
Parties agree that the disclosing Party shall give the non-disclosing Party a
reasonable amount of time to review any press release before permission is
granted.

 
 
(b)
Where a request is made for permission under subsection 6.1 to disclose
confidential information, a reply thereto will be made no later than two
business days after receipt of such request, failing which the Party requesting
will be entitled to disclose such information in the limited circumstances
specified in such request as if such consent had been given.

 
6.3                          Data
 
From the date hereof, Springbok shall gather data, maintain separate and
distinct records of such data until all payments in Section 2 have been made.
 
ARTICLE 7
TERM AND TERMINATION
 
7.1                          Term
 
This Agreement shall continue in full force and effect until terminated by the
Parties pursuant to Section 7.2.
 
7.2                          Termination
 
This Agreement may be terminated by:
 
 
(a)
by mutual written agreement of the Parties; or

 
 
(b)
on 5 Business Days’ notice by Firma, if Springbok fails to make a payment
pursuant to Section 2 above, Springbok shall have an additional 15 days to
rectify the situation and bring the payment status current.

 
7.3                          Effect of Termination
 
If the Agreement is terminated:
 
 
(a)
pursuant to Section 7.2(a), the Parties shall cease to have any further
obligations to one another under the terms of this Agreement, unless otherwise
determined by mutual written agreement of the Party at the time of termination;
and

 
 
(b)
pursuant to Section 7.2(b), the Property shall automatically be encumbered by a
lien for ten (10) times the balance owing with statutory interest accruing from
the date of default to the benefit of Firma on the date set out in the notice of
termination.

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
ARTICLE 8
DISPUTE RESOLUTION
 
8.1                          Arbitration
 
If any question, difference or dispute shall arise between the parties or any of
them in respect of any matter arising under this Agreement or in relation to the
construction hereof the same shall be determined by arbitration conducted in
accordance with the provisions of the commercial arbitration rules (the “Rules”)
of the American Arbitration Association.
 
8.2                          Arbitration Procedure
 
The procedure for arbitration pursuant to Section 8.1 shall be as follows:
 
 
(a)
The Party or Parties sharing one side of the dispute (the “Disputing Party”)
shall deliver a notice (a “Dispute Notice”) setting forth the nature of the
dispute to the other Parties.

 
 
(b)
The party or parties sharing the other side of the dispute (the “Responding
Party”) shall, within 14 days of receipt of the Dispute Notice, contact the
Disputing Party to attempt to settle the dispute.

 
 
(c)
If, within 30 days, the Parties have not reached an agreement as to the dispute,
the Disputing Party shall submit a demand for arbitration to the American
Arbitration Association in accordance with the Rules.

 
 
(d)
The arbitration shall be conducted with three arbitrators to be named as
follows:

 
 
(i)
Disputing Party shall name an arbitrator;

 
 
(ii)
the Responding Party shall name an arbitrator; and

 
 
(iii)
the two arbitrators so named shall, within 15 days of the naming of the latter
of them, select a third arbitrator.

 
 
(e)
The decision of the majority of these arbitrators shall be made within 30 days
after the selection of the latter of them.  The expense of the arbitration shall
be borne equally by the Parties.  If the Parties on either side of the dispute
fail to name their arbitrator within the time limited or proceed with the
arbitration, the arbitrator named may decide the question.  The decision of the
arbitrator or a majority of the arbitrators, as the case may be, shall be
conclusive and binding upon all parties.  The place of arbitration shall be
Chicago, Illinois.

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
ARTICLE 9
GENERAL
 
9.1                          Costs
 
Except as otherwise provided herein, each of the Parties shall pay their own
costs incurred in connection with the negotiation, preparation, closing and
implementation of this Agreement and the transactions contemplated herein,
including, without limitation, ISR.
 
9.2                           Notice
 
Any notice, report, payment or other correspondence required or permitted in
accordance with this Agreement will be in writing and sent by courier or
facsimile and addressed as follows:
 
 
(a)
If to Firma, to:



181 Arroyo Grande Blvd., Ste. 140B
Henderson, NV 89074
Fax:
E-mail:  rich@firmaholdings.com
Attention:  Francis R. Biscan Jr.
 
 
(b)
If to Springbok, to:



3317 S Higley Rd Suite 114-443 Gilbert AZ 85297


Fax:
E-mail:   tclaridge@springbokdevelopment.com
Attention: Thomas Claridge
 
or to such other address as any of the parties may designate by notice given to
the others.
 
9.3                          Time of the Essence
 
Time is of the essence in the performance of each obligation under this
Agreement.
 
9.4                          No Partnership
 
Nothing in this Agreement will constitute the Parties a partner of the other.
 
9.5                          Further Assurances
 
Each Party shall do such acts and will execute such further documents,
conveyances, deeds, assignments, transfers and the like, and will cause the
doing of such acts and will cause the execution of such further documents as are
within its power as any other Party may in writing at any time and from time to
time reasonably request be done and or executed, in order to give full effect to
the provisions of this Agreement and the Closing Documents.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
9.6                          Remedies Cumulative
 
The rights and remedies of the Parties under this Agreement are cumulative and
in addition to and not in substitution for any rights or remedies provided by
law.  Any single or partial exercise by any Party hereto of any right or remedy
for default or breach of any term, covenant or condition of this Agreement does
not waive, alter, affect or prejudice any other right or remedy to which such
Party may be lawfully entitled for the same default or breach.
 
9.7                          Entire Agreement
 
This Agreement constitutes the entire agreement between the Parties pertaining
to the subject matter hereof and supersedes all prior agreements, negotiations,
discussions and understandings, undertakings, statements, arrangements,
promises, representations and agreements, whether written or oral, between the
Parties.  There are no representations, warranties, conditions, undertakings,
commitments, other agreements or acknowledgements, whether direct or collateral,
express or implied, that form part of or affect this Agreement, or which induced
any Party to enter into this Agreement or on which reliance is placed by any
Party, except as specifically set forth in this Agreement or in the Closing
Documents.
 
9.8                          Amendment
 
This Agreement may be amended, modified or supplemented only by a written
agreement signed by each Party.
 
9.9                          Successors and Assigns
 
This Agreement shall endure to the benefit of and shall be binding on and
enforceable by the Parties and their respective successors and permitted
assigns.
 
9.10                        Waiver of Rights
 
Any waiver of, or consent to depart from, the requirements of any provision of
this Agreement will be effective only if it is in writing and signed by the
Party giving it, and only in the specific instance and for the specific purpose
for which it has been given.  No failure on the part of any Party to exercise,
and no delay in exercising, any right under this Agreement will operate as a
waiver of such right.  No single or partial exercise of any such right will
preclude any other or further exercise of such right or the exercise of any
other right.
 
9.11                        Counterparts
 
This Agreement may be executed in any number of counterparts.  Each executed
counterpart will be deemed to be an original.  All executed counterparts taken
together will constitute one agreement.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
9.12                        Electronic Execution
 
To evidence the fact that a Party has executed this Agreement, such Party may
send a copy of its executed counterpart to the other Party by Electronic
Transmission and if sent by email, in Portable Document File (PDF) format.  That
Party will be deemed to have executed this Agreement on the date it sent such
Electronic Transmission.  In such event, such sending Party will forthwith
deliver to the other Party the originally executed counterpart of this Agreement
to the other Party.
 
<remainder of this page left intentionally blank>
 
 
- 12 -

--------------------------------------------------------------------------------

 


 
9.13                       Severability
 
If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of this Agreement is
not affected in any manner materially adverse to any Party.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the terms of this
Agreement remain as originally contemplated to the fullest extent possible.
 
9.14                       Indemnification
 
Each Party hereby indemnifies and holds harmless the other Party from and
against any and all claims, liabilities, damages and costs arising from any
breach by such Party of any representation, warranty or agreement made by such
Party hereunder.
 


 
TO WITNESS THEIR AGREEMENT, the Parties have duly executed this Agreement as of
the date first written above.
 



 
FIRMA HOLDINGS CORP.
 
Per:
 
/s/ Francis R. Biscan Jr.
 
Name:
 
Francis R. Biscan Jr.
 
Title:
 
President and CEO
                 
SPRINGBOK INC.
 
Per:
 
/s/ Thomas Claridge
 
Name:
 
THOMAS CLARIDGE
 
Title:
 
President

 
 
- 13 -

--------------------------------------------------------------------------------

 
 
Schedule “A”
 
Parcel 1: Fee Interest
The Black Diamond No. 2 Load Claim in the Diamond Group, Mineral Survey No.
2874, in the Dixie Mining District of Idaho County, Idaho in unsurveyed Sections
2, 3, 10 and 11, Township 25 North, Range 8 East of the Boise Meridian,
 
Parcel 2: Fee Interest
The Diamond Load Claim in the Diamond Group, Mineral Survey No. 2874, in the
Dixie Mining District of Idaho County, Idaho in unsurveyed Sections 2, 3, 10 and
11, Township 25 North, Range 8 East of the Boise Meridian,
 
Parcel 3: Fee Interest
A tract of land located in the Black Diamond Load Claim in the Diamond Group,
Mineral Survey No. 2874, in the Dixie Mining District of Idaho County, Idaho in
unsurveyed Sections 2, 3, 10 and 11, Township 25 North, Range 8 East of the
Boise Meridian, more particularly described as follows:
BEGINNING at Corner No. 2 of said Black Diamond claim;
Thence South 42° 23' 53" West, 275.94 feet along the southeasterly boundary of
said Black Diamond claim to Corner No. 3 of said Black Diamond claim; Thence
North 63° 26' 06" West, 300.00 feet along the southwesterly boundary of said
Black Diamond claim to a point on the centerline of the Comstock road; Thence
North 11° 14' 27" West, 396.23 feet along said road centerline to the point of
intersection with the northeasterly boundary of said Black Diamond claim;
Thence leaving said road centerline, South 59° 01' 58" East, 620.00 feet, along
said northeasterly boundary to the POINT OF BEGINNING.
 
Together with an equitable interest in easements for ingress, egress and
utilities as described in Warranty Deed recorded October 27, 2000 as Instrument
Number 0414114, and together with all improvements, easements, mineral rights,
privileges and benefits appurtenant thereto,
 
ONTARIO Lode Mining Claim, Mineral Survey 2598 in the Dixie District in
unsurveyed Section 33, Township 26 North, Range 8 East, Boise Meridian, Idaho
County, Idaho
 
Non-Patented Tara Minerals Mining Claims to include:
 
Serial
Number
Claim Name
   
IMC212769
TM #35
IMC212770
TM #36
IMC212771
TM #37
IMC212772
TM #38
IMC212773
TM #39

 
 
 

--------------------------------------------------------------------------------

 

 
IMC212774
TM #40
IMC212775
TM #41
IMC212776
TM #42
IMC212777
TM #43
IMC212778
TM #44
IMC212779
TM #45
IMC212780
TM #46
IMC212781
TM #47
IMC212782
TM #48
IMC212783
TM #49
IMC212784
TM #50
IMC212785
TM #51
IMC212786
TM #52
IMC212804
TM #70
IMC212805
TM #71
IMC212806
TM #72
IMC212807
TM #73
IMC212808
TM #74
IMC212809
TM #75
IMC212810
TM #76
IMC212811
TM #77
IMC212812
TM #78
IMC212813
TM #79
IMC212814
TM #80
IMC212815
TM #81
IMC212816
TM #82
IMC212817
TM #83
IMC212818
TM #84
IMC212819
TM #85
IMC212820
TM #86
IMC212821
TM #87
IMC212822
TM #88
IMC212823
TM #89
IMC212845
TM #111
IMC212846
TM #112
IMC212847
TM #113
IMC212848
TM #114
IMC212849
TM #115

 
- 2 -
 

--------------------------------------------------------------------------------

 
 
Schedule “B”




 
[ex10_46image.jpg]
 
 
 - 3 -

--------------------------------------------------------------------------------